         

EXHIBIT 10.5
AMENDMENT TO CONVERTIBLE BOND HEDGING TRANSACTION CONFIRMATION

     
Date:
  September 29, 2009
 
   
To:
  PHH Corporation (“Counterparty”)
 
   
Facsimile:
  (856) 917-4278
 
   
Attention:
  Treasurer
 
   
From:
  Citibank, N.A. (“Dealer”)
 
   
Facsimile:
  (212) 622-8534

Transaction Reference Number:
     This letter agreement (this “Amendment”) amends the terms and conditions of
the transaction (the “Transaction”) evidenced by the Confirmation dated as of
September 23, 2009 (the “Confirmation”), entered into pursuant to the Master
Terms and Conditions for Convertible Bond Hedging Transactions, between Dealer
and Counterparty, dated as of September 23, 2009 (as amended from time to time,
the “Master Confirmation”).
     1. Definitions. The definitions and provisions contained in the Definitions
(as such term is defined in the Master Confirmation) and in the Master
Confirmation are incorporated into this Amendment. In the event of any
inconsistency between those definitions and provisions and this Amendment, this
Amendment will govern.
     2. Amendments. The Confirmation is hereby amended as follows:
     (a) The “Number of Units” shall be increased by 30,000.
     (b) The “Premium” shall be increased by USD 2,687,700.00.
     3. Effectiveness. This Amendment shall become effective upon execution by
the parties hereto. Upon the effectiveness of this Amendment, all references in
the Master Confirmation and the Confirmation to the “Transaction” will be deemed
to be to the Transaction as amended hereby.
     4. No Additional Amendments or Waivers. Except as amended hereby, all the
terms of the Transaction and provisions in the Master Confirmation and the
Confirmation shall remain and continue in full force and effect and are hereby
confirmed in all respects.
     5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.
     6. Governing Law. The provisions of this Amendment shall be governed by the
laws of the state of New York law, without reference to choice of law doctrine.

 



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Amendment and returning it to us.

            Yours sincerely,       CITIBANK, N.A.         By:   /s/ James
Heathcote         Authorized Signatory        Name: James Heathcote     

            Confirmed as of the date first above written:

PHH CORPORATION
      By:   /s/ Mark E. Johnson         Name:   Mark E. Johnson         Title:  
SVP & Treasurer   

 